452 F.2d 1209
Kelly D. CHAPMAN, Petitioner-Appellant,v.Harold J. CARDWELL, Warden, Ohio State Penitentiary,Respondent-Appellee.
No. 71-1672.
United States Court of Appeals,Sixth Circuit.
Dec. 28, 1971.

Kelly D. Chapman, pro se.
William J. Brown, Atty. Gen., Leo J. Conway, Asst. Atty. Gen., Columbus, Ohio, on brief, for respondent-appellee.
Before PHILLIPS, Chief Judge, WEICK and PECK, Circuit Judges.
PER CURIAM.


1
This appeal from an order of the District Court denying after an evidentiary hearing appellant's application for a writ of habeas corpus, was submitted to us on briefs without oral argument.


2
Chapman had pleaded guilty in the Common Pleas Court of Franklin County, Ohio, to counts one and five of an indictment, which counts charged him with armed robbery and escape from confinement.  Counts two, three and four, charging him with armed robbery and carrying a concealed weapon, were nolled by the Court.  He was sentenced to a term of eleven to thirty years in the Ohio penitentiary.


3
Subsequently, Chapman was again convicted in the state court for prison rioting and holding hostages, and was sentenced to a term of five to thirty years, to run consecutively with his previous sentence.  His second conviction is not involved in the present proceeding.  Chapman exhausted his remedies in the state courts.


4
The District Court heard conflicting testimony on the issue of the voluntariness of his guilty plea and whether his plea resulted from promises and threats, and the Court found that his plea was wholly voluntary.


5
We are of the opinion that the factual findings of the District Court are supported by substantial evidence and are not clearly erroneous.


6
The judgment of the District Court will be affirmed.